--------------------------------------------------------------------------------

EXHIBIT 10.3

 
ESCROW AGREEMENT




 




THIS ESCROW AGREEMENT (the “Agreement”) made as of May 10, 2006, by and among
FastFunds Financial Corporation (“FastFunds”), Equitex, Inc. (“EQTX”) and MBC
Global, LLC, an Illinois limited liability company (“MBC”), Corporate Capital,
Inc. a Minnesota corporation, Carolyn Companies, a Colorado corporation, Moore
Investments, Inc., an Illinois corporation, Paul A. Moore, Kathy Moore, Kevin F.
Flynn, as Trustee of the Kevin F. Flynn June 1992 Non-Exempt Trust, European
American Perinvest Group Bermuda., a British Virgin Island corporation, Fritz
Voelker John Eric Landry, Colin P. Markey, Sherie Swiontek, Mark Savage and
Daniel Ryweck (collectively referred to as the “Shareholders or Shareholder”)
and Baum and Gustafson, P.C. (the “Escrow Agent”).
 
 
Recitals
Settlement Agreement


WHEREAS, FastFunds, Equitex and the Shareholders have entered into a Settlement
Agreement dated May 10, 2006 (the “Settlement Agreement”);
 
WHEREAS, pursuant to the terms of the Settlement Agreement the Shareholder
received shares of common stock of the Company;
 
WHEREAS, the Shareholder shall initially receive a total of 180,000 shares of
the Company’s common stock, or such greater amount as determined by the
Settlement Agreement ( “Shareholder’s Stock”) as allocated under Exhibit 1; and
 
WHEREAS, FastFunds, EQTX and the Shareholders propose to enter into an Escrow
Agreement whereby the Escrow Agent shall hold certain of the certificates of
EQTX pursuant to the terms and conditions of the Settlement Agreement, a copy of
which is attached hereto and made a part hereof; and
 
WHEREAS, the Escrow Agent has agreed to hold said certificates pursuant to the
terms and conditions of the Settlement Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:


Agreement 
 
1.  Holding of Document.. The Escrow Agent shall hold those certificates
delivered to it under the terms and conditions of the Settlement Agreement. EQTX
will


--------------------------------------------------------------------------------



be delivering to the Escrow Agent three (3) certificates of EQTX of each
Shareholder in equal amounts. See Exhibit I attached which sets forth the Stock
Ownership.  
 
 
2.  Rights, Duties and Responsibilities of Escrow Agent. It is understood and
agreed that the duties of the Escrow Agent are purely ministerial in nature, and
that:
 
2.1 The Escrow Agent shall notify EQTX and Shareholders of receipt of the
certificates as set forth in the Settlement Agreement.


2.2 The Escrow Agent shall release one certificate of the three originally
received every thirty days to each Holder. The first certificate shall be
released within two business days upon receipt of the certificates. The
certificates shall be delivered to each Holder at the address provided, via
overnight delivery.
 
2.3  The Escrow Agent shall not be responsible for or be required to enforce any
of the terms or conditions of the Settlement Agreement or any other agreement
between FastFunds, EQTX and Shareholders nor shall the Escrow Agent be
responsible for the performance by EQTX or Shareholders of their respective
obligations under the Settlement Agreement.
 
2.4  The Escrow Agent shall not be required to keep records of any information
except for acknowledgement of receipt and disbursements of the various
certificates as described in the Settlement Agreement. 
 
2.5 The Escrow Agent shall be entitled to rely upon the accuracy, act in
reliance upon the contents, and assume the genuineness of any notice,
instruction, certificate, signature, instrument or other document which is given
to the Escrow Agent pursuant to this Agreement without the necessity of the
Escrow Agent verifying the truth or accuracy thereof. The Escrow Agent shall not
be obligated to make any inquiry as to the authority, capacity, existence or
identity of any person purporting to give any such notice or instructions or to
execute any such certificate, instrument or other document.
 
2.6 If the Escrow Agent is uncertain as to its duties or rights hereunder or
shall receive instructions with respect to the documents delivered to it by EQTX
and/or Shareholders which, in its sole determination, are in conflict either
with other instructions received by it or with any provision of this Agreement,
it shall be entitled to hold the Escrowed Documents pending the resolution of
such uncertainty to the Escrow Agent’s sole satisfaction, by final judgment of a
court or courts of competent jurisdiction or otherwise.
 
2.8  The Escrow Agent shall not be liable for any action taken or omitted
hereunder, or for the misconduct of any employee, agent or attorney appointed by
it, except in the case of willful misconduct or gross negligence. The Escrow
Agent


--------------------------------------------------------------------------------



shall be entitled to consult with counsel of its own choosing and shall not be
liable for any action taken, suffered or omitted by it in accordance with the
advice of such counsel.
 
3. Amendment; Resignation or Removal of Escrow Agent. This Agreement may be
altered or amended only with the written consent of EQTX, the Shareholders and
the Escrow Agent. The Escrow Agent may resign and be discharged from its duties
hereunder at any time by giving written notice of such resignation to EQTX and
the Shareholders specifying a date when such resignation shall take effect and
upon delivery of the Documents to the successor escrow agent. Such successor
escrow agent shall become the Escrow Agent hereunder upon the resignation date
specified in such notice. The Escrow Agent shall continue to serve until its
successor accepts the escrow and receives the Fund. EQTX and the Shareholders
shall have the right at any time to remove the Escrow Agent and substitute a new
escrow agent by giving notice thereof to the Escrow Agent then acting. Upon its
resignation and delivery of the Fund as set forth in this Section 4, the Escrow
Agent shall be discharged of and from any and all further obligations arising in
connection with the escrow contemplated by this Agreement.
 
4.  Escrow Agent’s Fees. The Escrow Agent shall be entitled to receive from EQTX
a fee of Three Thousand Five Hundred Dollars ($3,500.00) as compensation for its
basic services hereunder. Such fee is intended as full compensation for the
Escrow Agent’s services as contemplated by this Agreement; provided, if the
Escrow Agent renders any material service not contemplated in this Agreement, or
there is any assignment of any interest in the subject matter of this Agreement,
or any material modification hereof, of if any material controversy arises
hereunder, or the Escrow Agent is a made a party to or justifiably intervenes in
any litigation pertaining to this Agreement, or the subject matter hereof, the
Escrow Agent shall be reasonably compensated by EQTX for such extraordinary
services and be reimbursed for all costs and expenses occasioned by any delay,
controversy, litigation or event, and the same may be recoverable from FastFunds
only.
 
5.  Indemnification and Contribution.


5.1  EQTX agrees to indemnify the Escrow Agent and its officers, directors,
employees, agents and shareholders (collectively referred to as the
“Indemnitees”) against, and hold them harmless of and from, any and all loss,
liability, cost, damage and expense, including without limitation, reasonable
counsel fees, which the Indemnitees may suffer or incur by reason of any action,
claim or proceeding brought against the Indemnitees arising out of or relating
in any way to this Agreement or any transaction to which this Agreement relates,
unless such action, claim or proceeding is the result of the willful misconduct
or gross negligence of the Indemnitees.
 
5.2  If the indemnification provided for in Section 5.1 is applicable, but for
any reason is held to be unavailable, EQTX shall contribute such amounts as are
just and equitable to pay, or to reimburse the Indemnitees for, the aggregate of
any and all


--------------------------------------------------------------------------------



losses, liabilities, costs, damages and expenses, actually incurred by the
Indemnitees as a result of or in connection with, and any amount paid in
settlement of, any action, claim or proceeding arising out of or relating in any
way to any actions or omissions of the Indemnitors.
 
5.3  The provisions of this Article 5 shall survive any termination of this
Agreement, whether by disbursement of the Fund, resignation of the Escrow Agent
or otherwise.
 
6. Termination of Agreement. This Agreement shall terminate on the final
delivery of the various documents deposited with the Escrow Agent by EQTX and
the Shareholders, pursuant to the terms and conditions of the Settlement
Agreement, provided that the rights of the Escrow Agent and the obligations of
the other parties hereto under Section 5 shall survive the termination hereof
and the resignation or removal of the Escrow Agent.
 
7.  Governing Law and Assignment. This Agreement shall be construed in
accordance with and governed by the laws of the State of Colorado, without
regard to the conflicts of laws principles thereof, and shall be binding, upon
the parties hereto and their respective successors and assigns; provided,
however, that any assignment or transfer by any party of its rights under this
Agreement or with respect to the Escrow Amounts or the Fund shall be void as
against the Escrow Agent unless (a) written notice thereof shall be given to the
Escrow Agent; and (b) the Escrow Agent shall have consented in writing to such
assignment or transfer.
 
8  Notices. All notices, requests, demands, and other communications under the
Escrow Agreement shall be in writing and shall be deemed to have been duly given
(a) on the date of service if served personally on the party to whom notice is
to be given, (b) on the day of transmission if sent by facsimile/email
transmission to the facsimile number/email address given below, and telephonic
confirmation of receipt is obtained promptly after completion of transmission,
or (c) on the day after delivery to Federal Express or similar overnight courier
or the Express Mail service maintained by the United States Postal Service, to
the parties as follows:
 
If to EQTX


Equitex, Inc.
Attention: Henry Fong, Chairman
7315 East Peakview Avenue
Englewood, Col. 80111


 




--------------------------------------------------------------------------------



If to Shareholders:


Name and Addresses of Shareholders are set forth on Exhibit I which is attached
hereto and made a part hereof.


If to the Escrow Agent:


Baum and Gustafson, P.C.
Attention: Lawrence E. Gustafson
600 Grant St.
Suite 300
Denver, Col. 80203
Phone: (303) 629-7272
Fax: (303) 825-1160




9.  Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be determined to be invalid or
unenforceable, the remaining provisions of this Agreement or the application of
such provision to persons or circumstances other than those to which it is held
invalid or unenforceable shall not be affected thereby and shall be valid and
enforceable to the fullest extent permitted by law.
 
10.  Execution in Several Counterparts. This Agreement may be executed in
several counterparts or by separate instruments and by facsimile transmission,
and all of such counterparts and instruments shall constitute one agreement,
binding on all of the parties hereto.
 
11.  Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings (written or oral) of the parties in
connection therewith.
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.
 
 



 
 
 
 EQUITEX, INC.
 
 
 
 
 
 
 
By: /s/ Henry Fong
 
Name: Henry Fong
 
Title: Chairman
     
 
 
 
 
 
 
BAUM AND GUSTAFSON, P.C.
             
By: /s/ Lawrence E. Gustafson
 
Name: Lawrence E. Gustafson


 
 

   SHAREHOLDERS:    
MBC GLOBAL, LLC:
         
By: /S/ JON ERIC LANDRY 
 
Its: COO
         
 
CORPORATE CAPITAL, INC.:
         
By: /S/ MARK SAVAGE
 
Its: PRESIDENT

     


--------------------------------------------------------------------------------



 
CAROLYN COMPANIES:
         
By: /S/ THEODORE H. SWINDELLS
 
Its: PRINCIPAL
     
 
MOORE INVESTMENTS, INC.:
         
By: /S/ PAUL A. MOORE
 
Its:      
     
 
PAUL A. MOORE
     
 
/S/ PAUL A. MOORE
     
 
KATHY MOORE
     
 
/S/ KATHY MOORE

 

     
 
KEVIN F. FLYNN JUNE 1992 NON-EXEMPT TRUST:
         
By: /S/ KEVIN F. FLYNN
 
Its Trustee
     
EUROPEAN AMERICAN PERINVEST GROUP BERMUDA
         
By: /S/ THEODORE H. SWINDELLS
 
Its: SHAREHOLDER





--------------------------------------------------------------------------------





 
 
JON ERIC LANDRY
         
/S/ JON ERIC LANDRY
     
COLIN P. MARKEY
         
/S/ COLIN P. MARKEY
         
SHERIE SWIONTEK
         
/S/ SHERIE SWIONTEK
     
MARK SAVAGE
         
/S/ MARK SAVAGE
     
DANEIL RYWECK
         
/S/ DANIEL RYWECK
          FRITZ VOELKER                /S/ FRITZ VOEKLER

 
 